Citation Nr: 1814792	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for neuropathy in the feet, legs, and back.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

In April 2015, the Board remanded the case for additional development.  


FINDINGS OF FACT

1.  Diabetes mellitus did not have its onset during service or become manifest to a degree of 10 percent or more within one year of separation from active duty, and is not etiologically related to service.  

2.  Neuropathy in the feet, legs, and back did not have its onset during active duty or become manifest to a degree of 10 percent or more within one year of separation from active duty, and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for neuropathy in the feet, legs, and back have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309 (a), such as diabetes mellitus and diseases of the nervous system, if manifested to a compensable degree within 1 year from the date of separation from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Regarding Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA), or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6.  The presumptive provisions under 38 C.F.R. §§ 3.307(a), 3.309(a) do not to apply to periods of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  


II.  Analysis

A.  Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  He contends that diabetes was incurred during active duty or a period of ACDUTRA or INACDUTRA following the period of active duty.  

Initially, the Board notes that the record reflects a current diagnosis of diabetes.  At the September 2014 Board hearing, the Veteran stated that he had symptoms of diabetes mellitus during active duty and ever since, but did not seek treatment during service because to do so was frowned upon.  The Board notes that although he testified he only sought medical treatment two or three times during active duty, service treatment records (STRs) show that the Veteran received medical treatment on at least 15 occasions during active duty.  

In addition, and although his March 2011 notice of disagreement (NOD) notes diabetes had its onset during active duty in 1987, in his January 2010 claim, and at the September 2014 Board hearing, he noted diabetes was diagnosed in 1996.  

Further, the March 1987 service entrance examination report shows that the endocrine system was normal.  Results of a sugar-reagent strip test were noted to be negative.  On the accompanying report of medical history, he denied having or having had sugar or albumin in the urine.  On a September 1987 dental questionnaire, he denied having or having had diabetes.  The Board notes that the November 2015 VA examiner determined that diabetes did not exist prior to active duty.  As diabetes was not noted at service entrance and STRs do not reflect that diabetes manifested during service, further presumption of soundness analysis is not necessary.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (presumption of soundness applies only when there is manifestation of a disease or injury during service).  

In addition, the Veteran denied having or having had diabetes on a March 1990 dental questionnaire.  The July 1990 separation examination report shows that the endocrine system was normal.  Sugar was noted to be negative.  On the accompanying report of medical history, he denied having or having had sugar or albumin in the urine.  Further, the Veteran specifically denied having or having had diabetes in dental questionnaires in both May 1991 and May 1992.  

Additionally, the November 2015 VA examination report reflects the Veteran's history of having been diagnosed with diabetes in 1996.  The examiner stated that although the Veteran currently has mellitus, there is no documentation of such during service, noting no event or injury during service that would have been the cause.  Thus, the examiner concluded that it is less than likely that the Veteran's diabetes is related to service.  

In addition, and although the Veteran noted treatment for diabetes by VA nurse practitioner Bennoff, the records reflect the initial treatment by that provider was in 2005.  Although VA treatment records in April 2013 include an August 2004 record reflecting a history of diabetes mellitus since 1996, and the Veteran testified that Dr. Myer initially diagnosed diabetes mellitus in 1996, the Veteran did not complete and return the authorization to consent to release of information authorization (VA FORM 21-4148) that the RO sent to the Veteran in May 2015.  The duty to assist is not always a one-way street . . . [and the Veteran] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In view of this information, the Board finds that further efforts to obtain the records are not necessary.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Even assuming diabetes was diagnosed as early as 1996, in September 2015, the Defense Personnel Records Information Retrieval System (DPRIS) provided Reserve records reflecting a discharge in March 1995, obviating the need to further address whether diabetes manifested during any period of ACDUTRA/INACDUTRA or was caused or aggravated during any period of ACDUTRA/INACDUTRA.  See Smith, 24 Vet. App. at 47.  

Further, and although not bound by a determination of the Social Security Administration (SSA), see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that September 2015 records from the SSA reflect an October 2008 determination that the Veteran was disabled due to diabetes, neuropathy, and hypoglycemia, for the period from 2000 to 2004.  The SSA records do not reflect a nexus between diabetes mellitus and service.  

To the extent raised, to include at the Board hearing in September 2014, the presumptive provisions pertaining to service in the Persian Gulf under 38 C.F.R. § 3.317 are not applicable in this Veteran's case.  More specifically, the Veteran's signs and symptoms have been attributed to diabetes mellitus, a known clinical diagnosis, and it is not an undiagnosed illness.  Moreover, diabetes is not considered a medically unexplained chronic multisymptom illness (MUCMI).  See 38 C.F.R. § 3.317(a)(2)(ii).  The Board notes that in his January 2010 claim, the Veteran indicated that he was not exposed to an environmental hazard during service in the Persian Gulf.  

The Board notes that although the Veteran is competent to report his symptoms, a determination as to whether his diabetes is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between diabetes and service; thus, his opinion as to causation lacks probative value, and an opinion by a qualified medical expert is required to decide the claim.

In that regard, the opinion rendered by the VA examiner in November 2015 constitutes such competent medical evidence.  Further, as this opinion is consistent with the record, and supported by cited evidence of record, the Board finds that this medical opinion is probative evidence against the Veteran's claim.  That is, the medical evidence outweighs the Veteran's assertions with respect to onset and/or a continuity of symptomatology and his lay opinion on the matter, even if such a theory is intuitively plausible to a lay person.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for diabetes mellitus is not warranted.  

B.  Neuropathy

The Veteran seeks service connection for neuropathy in the feet, legs and back.  He contends that neuropathy was incurred during active duty or a period of ACDUTRA or INACDUTRA following the period of active duty.  

The records reflect a current diagnosis of diabetic peripheral neuropathy.  The Veteran testified that he experienced symptoms of neuropathy during active duty and ever since, but did not seek treatment during service because to do so was frowned upon.  The Board notes that although he testified he only sought medical treatment two or three times during active duty, service treatment records show that the Veteran received medical treatment on at least 15 occasions during active duty.  Moreover, in his January 2010 claim, he noted neuropathy had its onset in 1997.  

The March 1987 service entrance examination report shows neurologic examination was normal.  The July 1990 separation examination report shows that the spine, lower extremities, and feet were normal.  Neurologic examination was normal.  On the accompanying report of medical history, he denied having or having had recurrent back pain, cramps in his legs, foot trouble, and neuritis.  The Board notes that the November 2015 VA examiner determined that neuropathy did not exist prior to active duty.  As neuropathy was not noted at service entrance and service treatment records do not reflect that neuropathy manifested during service, further presumption of soundness analysis is not necessary.  See Gilbert, 26 Vet. App. at 48. 

Further, the November 2015 VA examiner stated that although the Veteran currently has diabetic peripheral neuropathy, there is no documentation of such during service, noting no event or injury during service that would have been the cause.  Thus, the examiner concluded that it is less than likely that the Veteran's neuropathy is related to service.  

In addition, in September 2015, the DPRIS provided Reserve records reflecting a discharge in March 1995 obviating the need to further address whether neuropathy manifested during any period of ACDUTRA/INACDUTRA or was caused or aggravated during any period of ACDUTRA/INACDUTRA.  See Smith, 24 Vet. App. at 47.

In addition, and although the Veteran noted treatment for neuropathy by nurse practitioner Bennoff, the VA treatment records reflect the initial treatment by that provider was in November 2005.  In addition, and although VA treatment records in April 2013 include an August 2004 record reflecting a history of diabetes mellitus with peripheral neuropathy since 1996, and the Veteran testified that Dr. Myer initially diagnosed diabetes mellitus in 1996, the Veteran did not complete and return the authorization to consent to release of information authorization (VA FORM 21-4148) that the RO sent to the Veteran in May 2015.  The duty to assist is not always a one-way street . . . [and the Veteran] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence."  See Wood, 1 Vet. App. at 193.  In view of this information, the Board finds that further efforts to obtain the records are not necessary.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Even assuming neuropathy was diagnosed as early as 1996, the Veteran was discharged from the Reserves in March 1995 obviating the need to further address whether neuropathy manifested during any period of ACDUTRA/INACDUTRA or was caused or aggravated during any period of ACDUTRA/INACDUTRA.  

In addition, and although not bound by a determination of the SSA, the Board notes that September 2015 records from the SSA reflect an October 2008 determination that the Veteran was disabled due to diabetes, neuropathy, and hypoglycemia, for the period from 2000 to 2004.  The SSA records do not reflect a nexus between neuropathy and service.  

The Board notes that although the Veteran is competent to report his symptoms, a determination as to whether his neuropathy is related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between neuropathy and service; thus, his opinion as to causation lacks probative value, and an opinion by a qualified medical expert is required to decide the claim.  

In that regard, the opinion rendered by the VA examiner in November 2015 constitutes such competent medical evidence.  Further, as this opinion is consistent with the record, and supported by cited evidence of record, the Board finds that this medical opinion is probative evidence against the Veteran's claim.  That is, the medical evidence outweighs the Veteran's assertions with respect to onset and/or a continuity of symptomatology and his lay opinion on the matter, even if such a theory is intuitively plausible to a lay person.  

In sum, the evidence shows that the Veteran's neuropathy is secondary to his diabetes, which is not service connected.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for neuropathy of the feet, legs, and back, is not warranted.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for neuropathy of the feet, legs, and back, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


